Citation Nr: 1311272	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  09-08 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUES

1. Entitlement to service connection for mitral valve prolapse (MVP).

2. Entitlement to a rating in excess of 10 percent for low back pain.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D. M. Casula, Counsel

INTRODUCTION

The Veteran had active service from July 1985 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia denied service connection for mitral valve prolapse and denied a rating in excess of 10 percent for low back pain.  

In September 2012, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing testimony has been attached to Veterans Appeals Control and Locator System (VACOLS) and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

Service Connection For MVP

The Veteran contends that she was diagnosed with, and treated for, MVP during active service, that she has had related symptoms since then, and that she continues to take medication for these problems.  

Service treatment records (STRs) show that in August 1985 the Veteran was seen for complaints of chest pain, with and without exertion, and a cardiovascular examination revealed a regular rhythm without murmur.  She then underwent an ECG which was abnormal, and the assessment was possible MVP.  In September 1985, she was found to have midsystolic click/murmur, and MVP.  In May 1986, she was seen for follow up for MVP, and the symptoms were noted to be controlled with Atenolol.  In June 1986, the assessment was a history of MVP, which was described as stable.  In December 1986, it was noted that she had a history of MVP, was on Atenolol, and was asymptomatic.  In May 1987, she underwent a medical board examination regarding her low back pain, and her MVP was to be evaluated.  There was a notation that she was "under medication."  The assessment included stable MVP, and it was recommended that she continue on the Atenolol.  A June 1988 Medical Board examination revealed MVP, by history.  No murmur or click was heard.  The assessment was MVP, with no complications, and the current medication was listed as Atenolol.  

Post-service treatment records show that in March 2004 the Veteran described infrequent lower substernal chest pain, at rest or with activity, and noted that, when she was last seen, an Inderal LA was implemented in place of short-acting Inderal for convenience in regard to MVP.  A January 2004 EKG done was within normal limits.  The assessment included MVP per history.  In October 2004, the assessment included "MV taking Inderal Q6R, no click or murmur on auscultation."  

In March 2006, the assessment included MVP.  In June 2006, the Veteran was seen for "funny feelings" in her heart and breathing changes.  Symptomatic MVP and chest discomfort were assessed.  Also that month, the Veteran sought treatment at a private emergency room with complaints of chest pain.  The discharge diagnosis was MVP with chest pain.  In July 2006, it was noted that she had been having chest pains for the last few weeks and that her chest pressure at rest was relieved by nitroglycerin.  On a VA examination in July 2006, the diagnosis was MVP by history, with none found on echocardiogram.  At an August 2006 VA outpatient treatment session, the assessment was symptomatic MVP, with chest discomfort.  

At a January 2009 VA examination, a chronic history of MVP, with chronic palpitations, was diagnosed.  An ECG which revealed nonspecific T-wave abnormality and NSR (normal sinus rhythm).  In April 2011, the Veteran was found to have a history of MVP and a known heart murmur.  In September 2012, the Veteran submitted a timeline that she prepared and that indicated that since 2010 she took two medications for MVP, including Propranol and Nitroglycerin.  

The Veteran essentially contends that she has MVP that was first diagnosed during service, in 1985, and that she has had related symptoms since then which have required continuous medication.  

The Veteran is competent to make assertions based on her observations, but she is not competent to assess whether she currently has, or has had, MVP related to service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to opine on some medical issues [Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011)], the specific issue in this case, MVP, falls outside the realm of common knowledge of a lay person.  Jandreau, supra.  

As the Veteran was treated for "possible," or "a history of," MVP in service, has been treated for MVP after service, and reports having related symptoms since service, the Board finds that a VA examination and opinion should be provided.  38 U.S.C.A. § 5103A(d) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 C.F.R. § 3.159(c)(4)(i) (pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the record if VA determines it is necessary to decide the claim).  

In this regard, the Board points out that neither the 2006 or 2009 VA examinations provided an opinion as to whether the Veteran's MVP may be related to service, or as to the etiology of any cardiac disability found on examination.  Further, regardless of whether the Veteran's MVP resolves at the time of the VA examination, the examiner should opine as to whether there was a nexus between service and MVP at any time.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative).  

Increased Rating For Low Back Pain

The Veteran testified at the September 2012 hearing as to various symptoms that suggest her service-connected low back disability has worsened since the most recent VA examination in January 2009.  Specifically, she testified that her current problems included pain (at level 7 on most days and up to 10 on the pain scale) radiating down her right leg; numbness and loss of feeling in her legs; difficulty going up and down stairs; loss of balance; an abnormal gait requiring the use of a cane most of the time; difficulty with prolonged sitting standing and with lifting; "incapacitating episodes" at least once a month (although she noted that her doctor did not prescribe bed rest, but had told her that when she had these flare ups she should rest in bed); and difficulty performing activities of daily living.  She noted that these problems require her to take up to 20 pills a day just to deal with the pain and just to function.  In support of her claim, she submitted VA and private treatment records, dated subsequent to the VA examination in January 2009, which also suggest that her low back disability may have worsened.

Where a claimant asserts that the disability in question has increased in severity since the most recent rating examination, an additional examination is appropriate.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Further, pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Here, the Board finds that, based on the Veteran's September 2012 testimony as to her low back symptoms (to include radiating pain)-as well as her report of ongoing treatment for her low back from a VA physician and an orthopedic back specialist at the Houston Clinic, additional development must be conducted prior to the Board rendering a decision in this matter.  Such development includes obtaining complete and current VA and private treatment records regarding her low back, and scheduling her for an appropriate VA examination to assess the current severity of her low back disability.  
Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide updated information as to any recent treatment she may have received for her low back disorder and MVP.  With any assistance needed from the Veteran, obtain any additional pertinent records and associate them with the claims folder.  Negative replies should be requested.

2. Then, schedule the Veteran for an appropriate VA examination to address the nature and etiology of her cardiac complaints, to include her MVP and chronic palpitations.  The examiner must review the claims file, and the report must include a notation that this review has occurred.  Any necessary tests should be performed.  All pertinent cardiac pathology should be annotated in the examination report.  In addition, the examiner should:

a. specify any currently diagnosed cardiac disability that is found to be present, to include MVP and chronic palpitations.  

b. opine as to whether it is as likely as not (50 percent probability or greater) that MVP (regardless of whether this disorder is shown on current examination)-as well as any cardiovascular disorder shown on current examination-had its onset in service or is otherwise related to service.  In answering this question, the examiner must consider the Veteran's statements regarding his relevant symptoms since service.  

A complete rationale should be provided for all opinions proffered, and the foundation for all conclusions should be clearly set forth.  If any requested opinion cannot be made without resort to mere speculation, the examiner should so state, and provide a clear explanation (rationale) as to why this is so.

3. Also, schedule the Veteran for an appropriate VA examination to ascertain the current severity of her service-connected low back pain.  The examiner must review the claims file, and the report must include a notation that this review has occurred.  Any necessary tests should be performed.  

All pertinent orthopedic and neurological pathology [including any muscle spasm, abnormal gait, abnormal spinal contour, and ankylosis (favorable or unfavorable)] should be annotated in the examination report.  

The examiner should also specify the ranges of motion of the Veteran's lumbar spine, as well as the specific point (if any) at which motion is painful.  The examiner should discuss whether the Veteran's low back pain significantly limits her functional ability during flare-ups or with extended use and whether the affected joint exhibits weakened movement, excess fatigability, or incoordination which could be attributed to the service-connected disability.  

A complete rationale should be provided for all opinions proffered, and the foundation for all conclusions should be clearly set forth.  If any requested opinion cannot be made without resort to mere speculation, the examiner should so state, and provide a clear explanation (rationale) as to why this is so.  
4. Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded the appropriate opportunity to respond thereto.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2012).  She has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


